Citation Nr: 0607208	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  05-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1940 to August 
1941.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claims 
seeking entitlement to service connection for bilateral 
hearing loss and tinnitus.

In his substantive appeal to the Board, dated May 2005, the 
veteran requested a hearing before a Decision Review Officer 
(DRO).  The veteran's representative withdrew his request in 
a statement dated June 2005.


FINDINGS OF FACT

1.	The veteran was exposed to acoustic trauma during active 
service.

2.	The veteran has current bilateral hearing loss and 
tinnitus disabilities.

3.	The medical evidence does not show an etiological 
relationship between the veteran's in-service exposure to 
acoustic trauma and his current disabilities.


CONCLUSIONS OF LAW

Bilateral hearing loss was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.308, 
3.385 (2005).

Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO provided the veteran 
with notice of the VCAA in June 2004, prior to the initial 
decision on the claim in August 2004.  The timing requirement 
of the notice as set forth in Pelegrini has therefore been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).
 
In its June 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claims for service connection.  
Specifically, the letter stated:

		[T]he evidence must show three things:

1.	You had an injury in military service or a 
disease that began in or was made worse during 
military service, or that there was an event in 
service which caused injury or disease.

2.	You have a current physical or mental 
disability.  Medical evidence, including a VA 
examination will show this.

3.	There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  Medical records or medical 
opinions usually show this relationship.

The letter described the information and evidence that the VA 
would seek to provide including relevant records held by any 
federal agency, such as medical records from the military, VA 
hospitals, or the Social Security Administration, and private 
treatment records if the veteran completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to submit the dates and places of 
treatment received either in-service or at VA facilities, any 
medical reports in his possession, relevant "buddy" 
statements, and a completed release form to allow the RO to 
obtain private medical records.  The notice also informed the 
veteran that his service medical records were likely 
destroyed in the 1973 National Personnel Records Center 
(NPRC) fire and directed the veteran to submit a form 13055 
to help identify alternate sources of evidence.

Finally, the June 2004 letter satisfied the "fourth 
element" by instructing the veteran to provide "any 
evidence" in his possession that pertained to his claim.

The duty to assist the veteran has also been met.  In this 
case, the veteran's service medical records are unavailable 
and likely destroyed by the 1973 fire.  When a claimant's 
medical records are lost or destroyed, the VA has a 
"heightened" duty to assist in the development of the 
claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005).  Such "heightened" duty includes the obligations to 
search for alternate medical records and advise the veteran 
to submit alternate forms of evidence.  Id.  

In this case, the RO took all necessary steps to fulfill its 
amplified role.  The June 2004 VCAA notice informed the 
veteran that his records were likely destroyed and instructed 
him to complete form 10335, identifying dates and places of 
in-service treatment so alternate sources of information 
might be found.  The notice also described additional 
evidentiary sources, such as "buddy" statements, that the 
veteran could submit.  The veteran submitted his form 10335 
in July 2004, indicating that he had not received any in-
service treatment for his claimed disabilities.  In August 
2004, the RO formally found that the service records were 
unavailable and notified the veteran by letter.
 
In light of the veteran's statement indicating no treatment 
during service, no further efforts by the VA were necessary 
to meet its heightened duty to assist in the procurement of 
in-service medical evidence.  The VA has no obligation to 
seek evidence which the claimant acknowledges does not exist.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).  The duty 
to assist "is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).
 
Aside from the service medical records, the RO did obtain all 
available VA records pertinent to the years after service and 
private medical records identified by the veteran.  Those 
records have been reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran received a 
VA audiological examination to determine the etiology of his 
alleged disabilities.  As noted in the introduction, the 
veteran did ask for a hearing before a Decision Review 
Officer (DRO), but later withdrew his request.  The VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with a Statement 
of the Case (SOC) and a Supplemental Statement of the Case 
(SSOC) which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.


Background

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He served as an automatic rifleman while 
on active duty and contends that exposure to the explosive 
sounds of artillery fire resulted in his claimed hearing 
impairments.

No service medical records or other sources showing in-
service treatment are available.  In a report dated July 
2004, the NPRC notified the RO that the veteran's service 
medical records and surgeon general office reports were 
likely destroyed by fire in 1973.  Additionally, in a form 
10335 and accompanying statement filed July 2004, the veteran 
informed the RO that he had received no in-service treatment 
for his claimed disabilities, but had sought post-service 
treatment starting in 1960 at an unnamed facility in 
Springfield, MO.

In a written request to the veteran's representative, dated 
June 2005, the RO asked for additional information regarding 
the unnamed facility.  The representative provided the name 
and address of the Smith-Glynn-Calloway Clinic, and the 
veteran submitted a completed release form in June 2005.  On 
the release form, the veteran indicated the likely dates of 
treatment as having occurred in 1990.

The clinic's records show the veteran received audiometric 
testing in December 1985 and September 1990.  The 1985 
evaluation diagnosed the veteran with bilateral, high 
frequency sensorineural hearing loss.  The 1990 evaluation 
made an identical finding and noted that the veteran's 
hearing loss remained essentially unchanged since 1985.

The veteran received a VA audiological examination in 
September 2005.  His pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
65
70
LEFT
45
50
65
70
65

On the Maryland CNC Test, the veteran had speech recognition 
scores of 78% in his right ear and 62% in his left ear.

The VA examiner diagnosed the veteran with moderate to severe 
bilateral sensorineural hearing loss, but indicated that the 
veteran's high frequency loss was not unusual for men of his 
age and, when considered along with the results of the 1985 
audiometric evaluation, reflected a gradual onset of hearing 
loss as the veteran grew older.  The examiner concluded that 
it was less likely than not that the veteran's hearing loss 
was caused by or a result of acoustic trauma in service, and 
noted that this finding was consistent with a 1971 Army 
survey of hearing loss in personnel in combat arms with less 
than four years of exposure.

The VA examiner also diagnosed the veteran with intermittent 
tinnitus, noting it occurred when the veteran was exposed to 
loud noise such as that from a lawn mower.  The examiner 
explained the condition as a normal physiological response 
not the result of acoustic trauma in service.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Due to the veteran's period of 
service, however, which took place in peacetime prior to 
January 1, 1947, the presumption is not available.  38 C.F.R. 
§ 3.308.

When an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).

As evidenced by his enlistment record, the veteran in this 
case was an automatic rifleman.  Accordingly, the Board finds 
it more likely than not that the veteran was exposed to 
acoustic trauma during service.

The Board also finds that the veteran has current bilateral 
hearing loss and tinnitus disabilities.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1131; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.

The VA has specifically defined the term "disability" for 
service connection claims involving hearing loss or 
impairment.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385

The September 2005 VA audiological examination shows the 
veteran's pure tone thresholds for both ears are all greater 
than 40 decibels in the relevant frequencies, and his speech 
recognition scores on the Maryland CNC Test are below 94%.  
The requirements of 38 C.F.R. § 3.385 to establish a 
bilateral hearing loss disability are therefore satisfied.  
The VA examination also confirms the presence of tinnitus 
which the Board finds sufficient to prove a tinnitus 
disability.

While the evidence in this case shows an injury in service 
and the presence of current disabilities, it is not 
sufficient to establish a nexus relationship.  The Board here 
notes its heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule due to the destruction of the veteran's service 
medical records.  See Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005); see also O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991).  Prejudicial effect stemming from the lost 
records in this case is unlikely, however, as the veteran has 
acknowledged he did not receive treatment during service.  
The possibility that the service medical records contained 
pertinent, supportive evidence is therefore diminished.
 
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment, as evidence of 
whether an injury or disease incurred in service resulted in 
any chronic or persistent disability.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider such an 
absence of evidence when deciding a claim).  The veteran's 
private audiological evaluations in 1985 and 1990 provide the 
first post-service medical evidence pertaining to the 
veteran's hearing impairments.  The Board finds it 
significant that such initial evidence arises more than forty 
years after the veteran's discharge, and this lengthy gap in 
time weighs against the existence of a nexus relationship.  
Further, the evaluations themselves did not address any 
etiological link to the veteran's time in service.
 
The Board notes that the veteran, in his July 2004 statement, 
indicated he began to seek treatment for hearing loss in 
1960.  The claims folder contains no medical evidence of such 
treatment, and when the RO requested further information from 
the veteran, he provided a release form indicating treatment 
took place around 1990.  
 
The VA audiologist, having examined the veteran and reviewed 
the claims folder, the veteran's private medical history, and 
the VA medical history, found no etiological relationship 
between the veteran's service and his current hearing 
impairments.  The examiner concluded that the bilateral 
hearing loss was less likely caused by or a result of 
acoustic trauma in service than it was indicative of a 
gradual onset of hearing loss as the veteran aged.  In 
regards to the veteran's intermittent tinnitus, the examiner 
deemed it a normal physiological response that closely 
follows an exposure to excessive noise and not a result of 
the veteran's time in service.

While the veteran maintains his hearing disabilities resulted 
from his acoustic trauma in service, a layperson is not 
qualified to render a medical opinion as to causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 294 (1992).  As a 
consequence, the Board affords greater probative weight to 
the VA medical opinion which found no etiological 
relationships.
 
In deciding whether a claimed benefit is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for bilateral hearing loss and tinnitus is denied.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


